Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00928-CV

                                           Jimmy ADOCK,
                                              Appellant

                                                   v.

                                FIVE STAR RENTALS/SALES INC.,
                                           Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 16480B
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 6, 2019

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant Jimmy Adock appeals an order granting summary judgment in favor of appellee

Five Star Rentals/Sales, Inc. During the appeal, appellant filed a letter, stating the parties are

settling. As a result, we ordered the appeal abated and ordered the parties to file either a status

update regarding the settlement, or in the alternative, a dispositive motion.

           On January 11, 2019, appellant filed a “Motion for Non-Suit,” stating he “no longer desires

to prosecute this action against Appellee.” He then amended his motion and filed a “Joint Motion

to Dismiss Appeal with Prejudice,” requesting this court to dismiss the case.
                                                                                   04-18-00928-CV


       Accordingly, we order the abatement lifted and reinstate the appeal on this court’s docket.

We further grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2). We order all

costs to be borne by appellant. See id. R. 42.1(d) (absent agreement of parties, costs are taxed

against appellant).

                                                PER CURIAM




                                              -2-